RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4051-19

K.G.,

          Plaintiff-Respondent,

v.

B.N.,

     Defendant-Appellant.
___________________________

                    Submitted May 11, 2021 – Decided May 25, 2021

                    Before Judges Yannotti and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FV-12-1898-20.

                    Antonio J. Toto, attorney for appellant.

                    Respondent has not filed a brief.

PER CURIAM
      Defendant B.N. appeals from a final restraining order (FRO) entered in

favor of plaintiff K.G. on June 30, 2020, pursuant to the Prevention of Domestic

Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35. We affirm.

      Plaintiff testified the parties dated for approximately six months until

defendant assaulted plaintiff on February 21, 2020, sending her to the hospital

with a head contusion and a bruised rib.         Plaintiff obtained a temporary

restraining order (TRO) against defendant as a result of the assault, but "ended

up dropping the TRO because [she felt] sorry for [defendant] and . . . believe[d]

that he would stop and he would have left [her] alone." After this incident,

plaintiff deleted defendant's telephone number from her telephone.

      On May 31, 2020, plaintiff was visiting a friend in South River when , at

2:00 a.m., plaintiff began to receive text messages from an unknown number

stating: "[I]t's funny how you're in my . . . fucking town. I'm going to walk into

that house and I'm going to beat up everybody that's in that house. . . . I'm going

to beat up the [person 1] that you're with. . . . I'm coming now."

      Plaintiff testified that shortly after receiving the texts from the unknown

number, defendant appeared at her friend's residence. She stated: "[Defendant]



1
 We note that the text message used a racial slur to describe the person plaintiff
was with.
                                                                             A-4051-19
                                        2
approached the homeowner . . . [and] I was watching him hearing the whole

thing over the Ring camera that the homeowner has. [Defendant] at the time

was intoxicated . . . and he approached [the homeowner] and said 'you know

why the fuck I'm here, don't play stupid'." Plaintiff testified defendant had a

beer in his hand and "became agitated . . . and sa[id ']I'm here for my girlfriend,

I know she's inside.[']" She stated she "was already on the phone with officers

inside of the home waiting for them to arrive." Plaintiff testified that officers

arrived and advised defendant to leave the premises. Plaintiff obtained the TRO

the same day.

      Defendant also testified, and claimed he "was still under the impression

that [the parties] were still together." He claimed plaintiff dismissed the prior

TRO because the parties reconciled and asserted the parties "were together"

from the dismissal of the first TRO until the May 2020 incident. Defendant

testified the May encounter was happenstance. He claimed he was at a friend's

home near plaintiff's location, and as he was walking home, noticed her vehicle

in the driveway of a residence. He testified he went to plaintiff's friend's

residence because he "just wanted to know why she was in town."

      Defendant admitted he was intoxicated, but denied he made threats or a

racial slur during his attempt to confront plaintiff. He also conceded he pushed


                                                                             A-4051-19
                                        3
plaintiff during the February 2020 incident, that his mother called the police,

and plaintiff went to the hospital as a result.

      On her re-direct testimony, plaintiff denied the parties had reconciled.

She stated: "We were not officially together, judge. We sat there and we were

trying to work things out, because I was giving him a second chance for beating

and assaulting me."

      The trial judge found plaintiff's testimony "very credible." He concluded

plaintiff had proved the history of domestic violence, noting although defendant

minimized his conduct, he did not deny the February 2020 assault and plaintiff's

subsequent hospitalization.

      Regarding the predicate act, the judge found defendant incredible and

rejected his testimony that he happened upon plaintiff's vehicle on the way

home. The judge found plaintiff's version of the events "to be more credible

when she says [that] while at the address she received a text message and that

there was some offensive language being used about who she was with and that

[defendant] threatened he was coming to the house . . . and would assault the

occupants of the home." The judge concluded plaintiff's "version of the offense

makes more sense . . . ." He noted even if he believed defendant's version that




                                                                          A-4051-19
                                         4
the encounter was by chance, defendant's conduct still constituted harassment

because of its confrontational nature and the early hour in which it occurred.

      The trial judge concluded plaintiff proved defendant committed

harassment as defined by "the catch-all provision" of the harassment statute,

which states: "[A] person commits a petty disorderly persons offense if, with

purpose to harass another, he:       (a) [m]akes, or causes to be made, a

communication or communications . . . [in] any other manner likely to cause

annoyance or alarm[.]" N.J.S.A. 2C:33-4(a). The judge made the following

findings:

            [T]he catch-all provision is what applies here, does the
            defendant have a right [at three] in the morning to
            approach the plaintiff and demand that he have a
            conversation when she's at someone else's house . . . [?]
            And the answer is no.

                   Would that cause annoyance or alarm?
            Absolutely. Particularly with the language that was
            being used about coming to the home, demanding that
            she came out of the residence. But more importantly,
            you put this in context with the history that there was
            an assault that took place in February despite the fact
            that the two of them were trying to get their relationship
            back on course. That is not [germane] to the issue of
            whether or not his conduct that night, that morning, was
            [a] form for harassment.

                  And the court finds that the answer to that is yes.
            The standard's simply preponderance of the evidence.
            And the court finds that [defendant] had no right to

                                                                           A-4051-19
                                        5
            demand that she come outside at some[one] else's house
            3:00 a.m. in the morning, particularly when you had
            some drinking . . . and particularly by his own
            admission he had a few drinks.

                  Given the assaultive behavior in the past[,] that
            would certainly alarm someone. And the court finds
            that the predicated act has been proven by the
            preponderance of the evidence.

The trial judge granted the FRO.

      On appeal, defendant argues the record does not support the court's

finding he committed domestic violence. He repeats the claim he thought the

parties were a couple. He asserts there was no testimony plaintiff told him to

stop contacting her, and he merely went to the home to ask about her and left

when he was told do so, which does not constitute harassment.

      In domestic violence matters, the trial court's findings of fact are binding

on appeal "if supported by adequate, substantial, credible evidence." Cesare v.

Cesare, 154 N.J. 394, 412 (1998) (citing Rova Farms Resort, Inc. v. Invs. Ins.

Co., 65 N.J. 474, 484 (1974)). Deference is especially appropriate "when the

evidence is largely testimonial and involves questions of credibility." Ibid.

"Because a trial court 'hears the case, sees and observes the witnesses, [and]

hears them testify,' it has a better perspective than a reviewing court in

evaluating the veracity of witnesses." Ibid. (quoting Pascale v. Pascale, 113 N.J.


                                                                            A-4051-19
                                        6
20, 33 (1988)). Thus, "an appellate court should not disturb the 'factual findings

and legal conclusions of the judge unless [it is] convinced that they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice.'" Ibid. (citing

Rova Farms, 65 N.J. at 484)).

      In light of these principles and having thoroughly reviewed the record, we

reject defendant's arguments as without merit and affirm substantially for

reasons set forth in the trial judge's opinion. We add the following comments.

      In State v. Hoffman, 149 N.J. 564 (1997), our Supreme Court explored the

meanings of N.J.S.A. 2C:33-4 and its subparts. Writing for the Court, Justice

Coleman noted the statute's requirement that a defendant must have acted with

purpose "may be inferred from the evidence presented. . . . Common sense and

experience may inform that determination." Id. at 577 (citations omitted).

      In discussing N.J.S.A. 2C:33-4(a), the Court also stated: "[T]he term

'annoyance' should derive its meaning from the conduct being scrutinized. . . .

[S]ubsection (a) proscribes a single act of communicative conduct when its

purpose is to harass. Under that subsection, annoyance means to disturb, irritate,

or bother." Id. at 580. Furthermore, the Court stated:

                  The catchall provision of N.J.S.A. 2C:33-4(a)
            should generally be interpreted to apply to modes of

                                                                             A-4051-19
                                        7
            communicative harassment that intrude into an
            individual's "legitimate expectation of privacy." . . .

                  Thus, in enforcing subsection (a) of the
            harassment statute, we must focus on the mode of
            speech employed. That subsection of our statute, like
            those elsewhere, is "aimed, not at the content of the
            offending statements but rather at the manner in which
            they were communicated."

            [Id. at 583 (quoting State v. Fin. Am. Corp., 182 N.J.
            Super. 33, 39-40 (App. Div. 1981).]

      Contrary to defendant's arguments, the record does not support the

inference that his intent to communicate with plaintiff was for a legitimate

reason.   The credible testimony and common sense point to the fact that

defendant's intent was to cause plaintiff annoyance or alarm by invading her

privacy. Indeed, the sequence of the events, namely, defendant discovering

plaintiff's vehicle, texting her in a vulgar manner, and appearing at the residence

shortly thereafter and not leaving until police arrived instructing him to do so,

do not support the conclusion he was present out of concern for plaintiff's

welfare. Furthermore, in light of the admitted history of domestic violence, we,

like the trial judge, are unpersuaded by defendant's assertion that the parties

were a couple.

      The Hoffman Court held that trial courts must "examine the totality of the

circumstances, especially and including the context of domestic violence, in

                                                                             A-4051-19
                                        8
determining whether subsection (a) has been violated." Id. at 584. The totality

of the circumstances presented do not lead us to a different conclusion than the

trial judge.

      Finally, we have stated: "The second inquiry, upon a finding of the

commission of a predicate act of domestic violence, is whether the court should

enter a restraining order that provides protection for the victim." Silver v. Silver,

387 N.J. Super. 112, 126 (App. Div. 2006).

               Although this second determination--whether a
               domestic violence restraining order should be issued--
               is most often perfunctory and self-evident, the guiding
               standard is whether a restraining order is necessary,
               upon an evaluation of the factors set forth in N.J.S.A.
               2C:25-29[(a)](1) to -29[(a)](6), to protect the victim
               from an immediate danger or to prevent further abuse.

               [Id. at 127.]

      Although the record does not expressly contain Silver findings, it is

because the substantial credible evidence proved plaintiff's need for the

protection of an FRO was "perfunctory and self-evident." Indeed, as the Court

has stated: "At its core, the [PDVA] effectuates the notion that the victim of

domestic violence is entitled to be left alone. To be left alone is, in essence, the

basic protection the law seeks to assure these victims." Hoffman, 149 N.J. at

584. The FRO entered here accomplishes just that.


                                                                              A-4051-19
                                         9
Affirmed.




                 A-4051-19
            10